In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-22-00309-CV

IN RE MICHAEL SHANE LAVENDER               §   Original Proceeding
AND SHERRI LYNN LEMASTER,
Relators                                   §   17th District Court of Tarrant County,
                                               Texas

                                           §   Trial Court No. 017-326257-21

                                           §   August 30, 2022

                                           §   Memorandum Opinion by Chief Justice
                                               Sudderth

                                    JUDGMENT

      This court has considered Relators Michael Shane Lavender and Sherri Lynn

Lemaster’s petition for writ of mandamus and holds that the petition should be

conditionally granted. Accordingly, we conditionally grant the writ of mandamus and

order the trial court to vacate its June 23, 2022 order requiring Relators to deposit

funds into the court registry. We lift our August 11, 2022 stay order.
       It is further ordered that Real Parties in Interest Mark A. Bowers and Gary Lee

Lancaster, individually and d/b/a Condor Land, LLC, shall jointly and severally pay

all of the costs of this proceeding, for which let execution issue.




                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth